Name: Council Regulation (EEC) No 3447/93 of 28 September 1993 on the conclusion of the Agreement between the European Economic Community and the Argentine Republic on relations in the sea fisheries sector
 Type: Regulation
 Subject Matter: America;  fisheries;  European construction;  international affairs
 Date Published: nan

 20.12.1993 EN Official Journal of the European Communities L 318/1 COUNCIL REGULATION (EEC) No 3447/93 of 28 September 1993 on the conclusion of the Agreement between the European Economic Community and the Argentine Republic on relations in the sea fisheries sector THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Whereas on 30 November 1992, following negotiations, the Community and Argentina initialled an Agreement on relations in the sea fisheries sector which provides Community fishermen with new fishing opportunities and in return requires concessions from the Community, and in particular tariff concessions; Whereas, in the interests of the Community, the said Agreement should be adopted, HAS ADOPTED THIS REGULATION: Article 1 The Agreement between the European Economic Community and the Argentine Republic on relations in the sea fisheries sector is hereby approved on behalf of the Community. The text of the Agreement is attached to this Regulation. Article 2 For the period covered by the Agreement, the overall amount of financing by the Community for the actions and projects referred to in the Agreement shall be limited to ECU 162,5 million. The amount shall fall within the Community financial perspective in force. The budget authority shall determine the appropriations available for each financial year taking into account the principles of sound management referred to in Article 2 of the Financial Regulation applicable to the general budget of the European Communities. Article 3 The President of the Council is hereby authorized to designate the persons empowered to sign the Agreement in order to bind the Community (3). Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 September 1993. For the Council The President G. COÃ ME (1) OJ No C 64, 6. 3. 1993, p. 5. (2) OJ No C 194, 19. 7. 1993. (3) The date of entry into force of the Agreement will be published in the Official Journal of the European Communities by the General Secretariat of the Council.